Citation Nr: 1636979	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-23 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for an atypical chest pain disability, to include ischemic heart disease and GERD.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1965 to September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2010 and January 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans' Law Judge at a December 2014 Travel Board hearing, and a transcript of this hearing is of record.

In December 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and VA medical opinions.  The action specified in the December 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD or any other acquired psychiatric disability related to his active military service.

2.  The Veteran's bilateral knee osteoarthritis did not have onset in service and was not caused or permanently aggravated by his active military service.

3.  The Veteran does not have a diagnosis of ischemic heart disease but has a diagnosis of GERD that had onset in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

2.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  The criteria for entitlement to service connection for ischemic heart disease have not been met.  §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).    

4.  The criteria for entitlement to service connection for GERD have been met.  §§ 101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis and psychosis are recognized as chronic conditions by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis and psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014 ); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

PTSD

The Veteran is seeking entitlement to service connection for PTSD, which he contends is due to his active military service.

The Veteran served in the Republic of Vietnam from April 1966 to April 1967.  His military occupational specialty (MOS) during that period of service is listed as rifleman.  The Veteran has described a number of traumatic experiences there, including being sickened by exposure to a chemical, being stung be a scorpion, and being exposed to mortar attacks.  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2015).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2015).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(2015).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.   Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

In this case, there is no evidence of record that the Veteran has ever been clinically diagnosed with PTSD, or with any acquired psychiatric disability related to his active military service.  

While the Veteran's VA treatment records reflect that in April 2011 he had a positive PTSD screen, when the Veteran was subsequently referred to a PTSD intake group, he declined any mental health evaluation or treatment.  

The Veteran was afforded a VA examination in March 2010, and the examiner, Dr. C.G. concluded that the Veteran did not meet the criteria for PTSD.  She explained" 

[The Veteran] does report having nightmares but these do not appear to be related to VN.  He maintains strong social connections and is involved in activities.  He sees a future for himself and is able to have empathy and warmth for others.  He failed to report or confirm other PTSD symptoms as well...

The medical records consistently show that he is struggling in his marriage due to his wife's untreated psychopathology.  The records do not indicated PTSD as an issue for him.  The records show partner relational problems as his diagnosis and the current examiner concurs.  The condition was not caused by military service.  He reports some depression and easily connected at least part of this to problems with his wife.

The examiner diagnosed the Veteran with partner relational problems by medical history.  

Based on the above evidence, entitlement to service connection for PTSD must be denied.  While the Board does not question the Veteran's account of his in service stressors, the preponderance of the evidence weighs against a finding that exposure to these events resulted in any permanent disability.  The record does not reflect any diagnosis of PTSD, or any other acquired psychiatric disability, related to the Veteran's active military service.  Although the Veteran has complained of nightmares, the content of these nightmares, as described by the Veteran, appears unrelated to the Veteran's active service.  Additionally, VA Social Work treatment notes show that he Veteran has at various times attributed his irritability and sleep difficulties to his wife's behavior.  Indeed, the preponderance of the evidence supports a finding that any current psychiatric problems the Veteran experiences are related to marital conflict, with the record reflecting that the Veteran's relationship with his spouse is a volatile one, with allegations of abuse by both parties.  

While the Veteran himself insists that he has PTSD, he has not demonstrated that he has any knowledge or training that qualifies him to diagnose psychiatric conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran currently has PTSD is too complex to be addressed by a layperson.  It is well known that specialized training is required to diagnose and treat psychiatric conditions.  Hence, the Veteran's opinion of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the VA examiner's findings and the contemporaneous medical evidence.  

In conclusion, entitlement to service connection for PTSD is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Knees

The Veteran has also contended that he has knee arthritis is due to his service, to include his parachute jumps.  At his Board hearing the Veteran testified he made between 35 and 40 jumps.  His DD-214 reflects that he was awarded the Army Parachutist Badge.

The Veteran was afforded a VA examination with respect to his knees in June 2010.  The examiner provided a negative nexus opinion.  However, with respect to the right knee, the examiner specifically stated that there was no documentation to indicate a right knee injury or associated service connected duties that would increase the likelihood of right knee osteoarthritis.  However, the examiner did not address the Veteran's in-service parachute jumps.  Nor did he acknowledge an October 1967 medical treatment record noting that the Veteran incurred an abrasion and contusion of his right knee.

With respect to the left knee, the VA examiner did acknowledge a March 1967 service treatment record stating that the Veteran had fallen and struck his left knee.  An x-ray taken at that time was negative for any abnormality.  The examiner opined that it was less likely than not that the fall is connected to the Veteran's current progressive degenerative changes in his left knee.  However, the examiner did not discuss the Veteran's in-service parachute jumps.

The Board also notes that in November 2014 the Veteran submitted the abstract of a medical article titled "The biomechanics of the knee during the parachute landing fall."

In March 2015, the Veteran was afforded a new VA medical examination of his bilateral knee disability.  The examiner, Dr. B.S., concluded that it is less likely than not that the Veteran's current bilateral knee disability had onset in service or is caused by or related to his active service, to include his 1967 injuries and parachute jumps.  The examiner explained:

This veteran has very mild joint space narrowing that is consistent with the natural aging process.  After examining the veteran, reviewing his STRs, and reading his radiographs, it is my professional opinion that it is less than 50% likely that his current symptoms were due to his service duties and injuries as outlined in his STRs.  It is more likely due to the natural aging process and multifactorial (genetic, etc) nature of osteoarthritis.

Based on all the above evidence, entitlement to service connection for a bilateral knee condition must be denied.  While the Veteran did injure both his right and left knees in service, there is no evidence that these injuries were anything other than acute and transitory.  The Veteran had no further complaints of knee pain following his 1967 injuries and no knee condition is noted at his separation from service in 1968 or within one year of service.  Furthermore, while it is conceded that the Veteran participated in parachute jumps in service, the impact of which placed stress on the joints of his lower extremities, the March 2015 VA examiner explained that the degenerative changes to the Veteran's knees are mild and consistent with the aging processes, rather than trauma.  

While the Veteran may sincerely believe that his current knee disability is related to his active service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board finds that the question of whether the Veteran currently has a bilateral knee disability due to his parachute jumps in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence and the opinion of the VA medical examiner.  

For all the above reasons, entitlement to service connection for a bilateral knee disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Ischemic Heart Disease

Finally, the Veteran is seeking entitlement to service connection for ischemic heart disease, claimed as a heart condition.  He describes symptoms of atypical chest pain ever since service.  

The Veteran's service treatment records are negative for any heart condition, and no heart condition was diagnosed within one year of separation from active service.  The Veteran did, however, report subjective complaints of chest pain in June 1968.  

However, VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Here, the Veteran had service in the Republic of Vietnam, and exposure to herbicides is presumed.  

The Veteran has a current diagnosis of asymptomatic bradycardia and atypical chest pain.  The Veteran was afforded a VA examination in December 2010 to obtain an opinion as to whether the diagnosed bradycardia and atypical chest pain were related to ischemic heart disease.  The examiner opined that they were not.  At a January 2011 VA gastrointestinal examination, the examiner, Dr. C.M., diagnosed the Veteran with GERD, which he opined is the cause of the Veteran's atypical chest pain.  The Veteran subsequently submitted additional cardiac treatment records, including the results of a January 2011 nuclear scan.  The impression included, "Evidence suggested of mild reversible ischemia at inferior wall segments.  This is a borderline finding and may be related to artifact associated with sub diaphragmatic GI activity."  However, in a May 2015 addendum VA medical opinion, Dr. B.S. clarified that the Veteran has not been diagnosed with ischemic heart disease, to include coronary artery disease.  

Based on the above evidence, entitlement to service connection for ischemic heart disease is denied.  The Veteran does not have a diagnosis of ischemic heart disease that could be granted on a presumptive basis and there is no evidence that he had any other heart disability in service or within one year of service.  However, the Board does note that the Veteran's chest pain has been attributed to GERD, the Veteran has reported symptoms of this disability since service, and his service treatment records document complaints of chest pain.  Accordingly, although service connection cannot be granted for a heart condition, entitlement to service connection for GERD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  While the Veteran did not file a claim for GERD, he has been consistent in his description of symptoms.  Clemons v. Shinseki, 23 Vet.App. 1, 5-6 (2009) ( "Although an appellant who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.").

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for ischemic heart disease is denied.  

Entitlement to service connection for GERD is granted.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


